Citation Nr: 9919289	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-28 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1965 to March 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1994 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia which, in pertinent part, denied service connection 
for a psychiatric disorder to include PTSD.  A personal 
hearing before an RO hearing officer was requested and 
scheduled, but the veteran failed to report for such hearing.  
In July 1997, the Board remanded the claim, for service 
connection for a psychiatric disorder to include PTSD, to the 
RO for further evidentiary development.  The case was 
subsequently returned to the Board.

In its July 1997 decision, the Board granted service 
connection for residuals of ureterolithotomy, and denied 
service connection for hypertension and diabetes mellitus.  
Such issues will not be addressed in this decision.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not present 
in service; a psychosis was not manifest to a compensable 
degree within the year after service; and any current 
psychiatric disorder was not caused by any incident of 
service.

2.  During service, the veteran did not engage in combat with 
the enemy, and there is no credible supporting evidence that 
an in-service stressor, which might lead to PTSD, occurred. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including a psychosis, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1998).

2.  Claimed PTSD was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998 and as revised June 18, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1965 
to March 1967.  This included foreign service in Vietnam from 
late January 1966 to March 1967.  The veteran's DD Form 214 
and service personnel records show that his primary military 
occupational specialty (MOS) was that of a stevedore.  He was 
assigned to the 123rd Transportation Company as a stevedore 
from February 1966 until March 1967.  The records show 
service in a combat zone, but he received no combat 
decorations and there is no other evidence indicating he 
participated in combat.

A review of his service medical records shows that on medical 
examination performed for induction purposes in February 
1965, the veteran's psychiatric system was listed as normal.  
In a report of medical history completed in conjunction with 
the medical examination in February 1965, the veteran 
reported a history of nervous trouble and frequent trouble 
sleeping.  The reviewing examiner noted that the veteran 
reported that he had been treated for "nerves" and stomach 
pain in 1965.  A July 1965 treatment note shows that the 
veteran complained of chest pain, dizziness, and left 
shoulder pain, and reported that he was "real nervous."  
The diagnostic impression was anxiety.  Later that month, the 
veteran complained of chest pain, dizziness, and numb legs, 
and said he was nervous.  The diagnostic impression was 
generalized somatic complaints, and the examiner recommended 
that he be referred for a mental health center appointment.

On medical examination performed for separation purposes in 
March 1967, the veteran's psychiatric system was listed as 
normal.  In a report of medical history completed in 
conjunction with the medical examination in March 1967, the 
veteran reported a history of nervous trouble.  Service 
medical records are negative for a chronic psychiatric 
disorder.

Post-service medical records are negative for a diagnosis of 
a psychiatric disorder until the 1990s.  The first post-
service diagnosis of a psychiatric disorder is a VA 
outpatient treatment record dated in 1994, when the veteran 
was diagnosed with depression.  VA medical records dated from 
February 1993 to 1998 primarily reflect treatment, including 
hospitalization, for a variety of unrelated medical 
conditions, and also show treatment for depression and PTSD.  

In August 1993, the veteran submitted a claim for service 
connection for a psychiatric disorder to include PTSD.  He 
asserted that during his military service in Vietnam, he 
served as a guard on trucks which delivered ammunition to 
different units in the areas of Cam Ranh Bay, Nha Trang, and 
"Phon Peng," and that while he was doing so, he was under 
constant sniper attacks when the trucks were on the road.  He 
said he was under physical and mental stress as a result of 
such attacks.

By a letter to the veteran dated in December 1993, the RO 
asked him to provide additional information on the in-service 
stressors which he believed caused his PTSD, and on his post-
service work history and medical treatment for a psychiatric 
disorder.

The first medical record reflecting a diagnosis of PTSD is 
dated in 1994.  VA outpatient records dated from March 1994 
to June 1994 reflect treatment for psychiatric complaints, 
and show that the veteran reported that during service he 
drove trucks and carried ammunition, and witnessed people 
being shot and killed.  He said that he was easily angered, 
had nightmares, sleep impairment, woke up sweaty and nervous, 
dreamed about the Army, and that loud noises made him jumpy.  
He said he saw tracer bullets and Vietnamese people at night, 
did not feel like talking to others, and was bothered by 
crowds. He reported that he lost his job due to his diabetes 
and hypertension.  The examiner indicated that the veteran 
was depressed, and diagnosed major depression and possible 
PTSD.  In June 1994, the veteran reported similar complaints, 
and the diagnoses were PTSD and depression.  Subsequent 
medical records reflect episodic treatment for depression, 
and reflect sporadic treatment for PTSD.

Records from the Social Security Administration (SSA) show 
that the veteran was awarded disability benefits in April 
1996, based on a primary diagnosis of PTSD and a secondary 
diagnosis of diabetes mellitus.  The SSA determined that he 
became unable to work in November 1993, and noted that the 
veteran related his PTSD to an incident in Vietnam in which a 
man was killed while sitting next to him in a truck.  Medical 
records associated with the SSA decision show that the 
veteran underwent two psychiatric examinations, in June 1994 
and March 1996, and that both doctors diagnosed PTSD, and 
that the March 1996 examiner also diagnosed panic disorder 
and major depression.  On examination in March 1996, the 
veteran reported that he was a truck driver in Vietnam, and 
carried grenades in his truck.

At a June 1996 VA psychiatric examination, the veteran 
reported that he saw quite a bit of combat during his Vietnam 
service, but was not injured.  He felt some of his 
experiences were quite traumatic.  He complained of current 
symptoms including anger, irritability, insomnia, flashbacks, 
intrusive thoughts, nightmares about his Vietnam experiences, 
depression, a lack of energy and desire to do anything, and 
said he was very uncomfortable with people and preferred to 
be alone.  He said he had practically no social life.  He 
reported that he had never been hospitalized for a 
psychiatric disorder, but had been treated at the mental 
hygiene clinic for the past two to three years.  The Axis I 
diagnosis was PTSD.  The examiner noted that the veteran 
planned to submit a written statement regarding his traumatic 
experiences in Vietnam. 

In an undated statement, the veteran stated that he served in 
Vietnam from February 1966 to March 1967, and that he served 
in Da Nang for one month and in Cam Ranh Bay for one year.  
He asserted that Sergeant McAntre was killed next to him when 
he was in Da Nang.

By a memorandum dated in August 1996, the National Personnel 
Records Center indicated that no additional service medical 
records were available.

By letters to the veteran dated in August 1997, the RO 
requested that he submit additional information regarding his 
claimed stressors in Vietnam, and that he provide information 
regarding recent medical treatment for PTSD.  The veteran did 
not respond to these letters.

By a letter to the veteran dated in October 1997, the RO 
again requested that he submit additional information 
regarding his claimed stressors in Vietnam.  The veteran did 
not respond to this letter.

During a VA hospitalization in March 1998 for unrelated 
medical conditions, the veteran received a psychiatric 
consultation examination.  The diagnostic impression was 
chronic PTSD with depression.  The examiner noted that this 
diagnosis was entertained due to the veteran's combat 
experiences in Vietnam, but the depression was currently 
overt due to his medical condition.

In May 1998, the RO requested information from the National 
Archives and Records Administration (NARA) regarding the 
death of a Sergeant McAntre in Vietnam between January 1966 
and April 1967.  By a memorandum dated in June 1998, the NARA 
indicated that a search of morning reports from February to 
March 1966 was negative for a Sergeant McAntre, and requested 
a more specific date for his death.

By a letter to the veteran dated in June 1998, the RO again 
requested that he submit additional information, including 
more specific dates regarding his claimed stressors in 
Vietnam.  The veteran did not respond to this letter.

By a letter dated in June 1998, the RO wrote to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
and requested verification of the veteran's claimed in-
service stressors.  In January 1999, the USASCRUR responded, 
and indicated that U.S. Army casualty files did not list an 
individual with the surname "McAntre" as being wounded or 
killed in Vietnam, and morning reports for the 123rd 
Transportation Company for the year 1967 did not show that a 
person named "McAntre" was assigned to that unit.  The 
USASCRUR noted that morning reports for the year 1966 were 
unavailable, and there were no unit histories for the 123rd 
Transportation Company for the years 1966 and 1967.


II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed to the extent possible, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).    The 
Board points out although VA has a duty to assist the 
claimant in developing a claim, that duty is not a one-way 
street.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(1998); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board 
notes that the veteran has failed to respond to repeated 
requests for more information regarding his claimed in-
service stressors.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§  
1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The Board notes that during the current appeal, 38 C.F.R. 
§ 3.304(f) was amended effective March 7, 1997.  The Board 
finds that consideration of the revised version of this 
regulation is not prejudicial to the veteran, since the 
changes are not substantive in this case and merely reflect 
the Court's holding in Cohen v. Brown, 10 Vet. App. 128 
(1997), and as such the revised version will be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1990); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of 38 C.F.R. § 3.1(y) and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
revised June 18, 1999).  (The provisions relating to 
prisoner-of-war status are not relevant in the instant case, 
as the veteran does not allege, and the evidence does not 
show that the veteran was a prisoner-of-war).  

Service medical records from the veteran's 1965-1967 period 
of active duty are negative for a diagnosis of a chronic 
psychiatric disorder.  The first post-service medical 
evidence of a psychiatric disorder is dated in 1994, when the 
veteran was diagnosed with depression and PTSD.  Subsequent 
medical records reflect episodic treatment for depression and 
PTSD for the next year, and then primarily show treatment for 
unrelated conditions.  

PTSD was diagnosed on VA examination in June 1996, based on 
the veteran's report of unspecified "traumatic 
experiences."  He reported that he saw quite a bit of 
combat.  On private psychiatric examinations performed in 
1994 and 1996 to determine the veteran's eligibility for SSA 
disability benefits, PTSD was diagnosed on two psychiatric 
examinations, and in the 1996 examination, the veteran 
reported that during his military service in Vietnam, he was 
a truck driver, and carried grenades in his truck.  The 
examination report is not clear as to the nature of any 
alleged stressors considered by that doctor as causal factors 
in such diagnosis.

The veteran has submitted statements indicating that during 
his Vietnam service he was exposed to sniper attacks when he 
served as a guard on trucks which delivered ammunition to 
different units, and that Sergeant McAntre was killed next to 
him when he was in Da Nang.  He did not provide any 
additional details regarding these claimed in-service 
stressors, and such stressors have not been verified.

The Board finds that the first requirement for service 
connection for PTSD has been met, as the veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a) 
(1998).  However, another mandatory requirement for service 
connection for PTSD is credible supporting evidence that a 
claimed in-service stressor actually occurred. 38 C.F.R. § 
3.304(f).  The service records show the veteran had a non-
combat occupational specialty, that of a stevedore, and show 
he received no decorations evincing combat exposure.  The 
service records contain no other evidence of combat exposure.  
The Board finds that the veteran did not engage in combat.   
Since the veteran did not engage in combat with the enemy, 
the bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Cohen, supra; 
Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 
Vet. App. 91 (1993).  To date, the veteran's alleged service 
stressors have not been verified by such evidence, as 
required for a grant of service connection for PTSD.  In 
fact, USASCRUR has certified that the one stressor for which 
the veteran provided detailed information did not occur.  

The veteran and his representative have asserted that he 
incurred a psychiatric disorder (to include PTSD) during his 
period of active service.  As laymen, they are not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, 
the veteran's self-reported lay history, transcribed in some 
of the post-service medical records, that his psychiatric 
disorder began in service, does not constitute competent 
medical evidence of causality.  LeShore v. Brown, 8 Vet. App. 
406 (1996).

The Board finds that the veteran has not presented medical 
evidence linking the current psychiatric disorders (including 
PTSD and depression) with service or with a verified in-
service stressor, or showing that a psychosis was diagnosed 
within the first post-service year.  

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for any type of 
psychiatric disorder.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

